DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 06/11/2020
Application claims a DP date of 07/26/2019 and a FP date of 02/03/2020
Claim 1 is independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-11, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kuo et al. (U.S. Patent Publication 2018/0136482 A1).  Since Kuo was available for public use or sale one year before the effective filing date of the instant application, Kuo is prior art. 

Regarding Claims 1, Kuo discloses an optical element driving mechanism (¶0002), comprising: 
a fixed part (Fig 1, 2- housing 20; frame 34); 
a movable part (Fig 1, 2 – movable portion 31), movably disposed on the fixed part (¶0037; “the movable portion 30 is disposed on the bottom plate 10 and situated in the housing 20”), and connected to a first optical element (¶0037; “the movable portion 30 can sustain an optical lens); 
(Figs 1-3; electromagnetic driving assembly ED), at least partially disposed on the fixed part (Fig 1-3; the coil portion of the ED is on the holder 32.  The frame 34 is disposed around the holder 32); and 
a stopping assembly (Fig 8-9; ¶0059 - ¶0060; housing 20 and elastic member S ), disposed between the movable part and the fixed part, wherein the stopping assembly limits the range of motion of the movable part relative to the fixed part (¶0059; “the frame 34 and the holder 32 is restricted/limited by the housing 20 at an upper-limit position X1”; ¶0060;  Instead of the frame 34 servicing as a stopping mechanism the housing 20 and the elastic member S are configured to limit the holder 32).

Regarding Claims 2, Kuo discloses wherein the driving assembly comprises a driving coil (Fig 1 and 2 – driving coil C), the driving coil is wound in a first direction, and the driving coil has a polygonal structure when observed in the first direction (Fig 1, 2 disclose the Coil C and the structure 32 which is a polygonal structure). 

Regarding Claims 3, Kuo discloses wherein the driving assembly (Figs 1-3; electromagnetic driving assembly ED) drives the movable part to move in the first direction (¶0054; the movable portion 30 may linearly move relative to the bottom plate 10 in a direction that is substantially perpendicular to the central axis Q). 

Regarding Claims 4, Kuo discloses wherein the driving assembly (Figs 1-3; electromagnetic driving assembly ED) further comprises a magnetic conductive element (Fig 2-3; ¶0040; the magnetic elements M is connected to the frame 34), and the largest size of the driving coil is smaller than the largest size of the magnetic conductive element when observed in the first direction (Fig 3 discloses this limitations where the driving coil C is smaller than the magnets M). 

Regarding Claims 5, Kuo discloses wherein the driving assembly (Figs 1-3; electromagnetic driving assembly ED) further comprises a plurality of magnetic elements (Fig 1 – magnets M), and the like magnetic poles of the magnetic elements face the driving coil (The exploded view of Fig 1 discloses this). 

Regarding Claims 6, Kuo discloses wherein the fixed part comprises a magnetic element accommodation (In Fig 2 and in ¶0040 Kuo discloses that the magnets M are connected to the frame 34) and a base plate (Fig 2 – base plate 10), the magnetic element accommodation accommodates the magnetic elements (Fig 2 - magnets M), and the magnetic element accommodation extends in the first direction, and the base plate is adjacent to the magnetic element accommodation (Figs 1 and 2). 

Regarding Claims 7, Kuo discloses wherein the base plate (Fig 2 – base plate 10) comprises a base plate opening corresponding to the driving coil (Fig 1 discloses the base plate 10 has an opening).

Regarding Claims 10, Kuo discloses wherein the driving assembly further comprises a magnetic element (Fig 2 - magnets M), the driving coil has a long side, and the magnetic element is disposed corresponding to the long side (Fig 1, which is an exploded view and Fig 2 discloses this.  Fig 1 shows that the coil is housed in element 32.  Long side of 32 is alongside the magnet M).

Regarding Claims 11, Kuo discloses further comprising an optical axis, wherein the long side of the driving coil is parallel to the optical axis (Fig 6 discloses this where we can see that the long side of the magnet is parallel to the optical axis Q).

Regarding Claims 13, Kuo discloses wherein the fixed part has an outer frame (Fig 1, outer housing 20) sidewall facing the driving coil (The sidewall of this housing faces the coils), and the fixed part further comprises a magnetic conductive element accommodation disposed on the outer frame sidewall (Fig 6 shows the inside elements of the driving mechanism.  The magnets are disposed outside the frame 32).

Regarding Claims 14, Kuo discloses wherein the magnetic conductive element accommodation has an indented structure (In ¶0023, Kuo discloses that the frame includes a board and the board member has a hallow structure and has a groove.  The board member is disposed in the grooves of the sub-frames).

Regarding Claims 15, Kuo discloses further comprising a first magnetic element and a second magnetic element, and the opposite magnetic poles of the first magnetic element and the second magnetic element face the driving coil (The exploded fig 1 discloses this.).

Regarding Claims 19, Kuo discloses  the optical element driving mechanism as claimed in claim 2; and a camera module (¶0036; Fig 1 – lens driving mechanism can be disposed in an electronic device such as a camera), comprising: a photosensitive element (¶0036); and an optical unit (¶0036; the movable portion houses an optical lens), located between the optical element driving mechanism and the photosensitive element (¶0036; wherein an image sensor is configured to receive light from the outside through the optical lens so that an image is acquired), wherein the fixed part corresponds to the camera module (Fig 2 – housing 34).

Regarding Claims 20, Kuo discloses wherein the driving assembly at least partially overlaps the photosensitive element when observed in the first direction (Fig 2 discloses this feature).

Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Otsuki et al. (U.S. Patent 7,880,982 B2).   

Regarding Claims 1, Otsuki discloses an optical element driving mechanism (Col 1, lines 9-11; Fig 1 – lens driving apparatus 1), comprising: 
a fixed part (Fig 1, 2- support body 2; yoke 16); 
a movable part (Fig 1 – movable part 3), movably disposed on the fixed part (Col 8, lines 30-40; “support body 2 in which the drive mechanism 5 and the movable body 3 are installed”), and connected to a first optical element (Col 8, lines 30-35; “movable body 3 holding a cylindrical lens barrel 12 equipped with three lenses 121”); 
a driving assembly (Fig 1 – drive mechanism 5), at least partially disposed on the fixed part (Col 8, lines 30-40; “support body 2 in which the drive mechanism 5 and the movable body 3 are installed”); and 
a stopping assembly (Fig 3b; Col 12, lines 1-15; Fig 1 – protrusion 16a are formed movement stopping portions 16b and 16c), disposed between the movable part and the fixed part, wherein the stopping assembly limits the range of motion of the movable part relative to the fixed part (Fig 3b discloses that these protrusions are between the movable part and the fixed part; this is further explained in Fig 5a and in Col 12, lines 45-65).

Regarding Claims 2, Otsuki discloses wherein the driving assembly comprises a driving coil (Fig 1 - coil 30), the driving coil is wound in a first direction, and the driving coil has a polygonal structure when observed in the first direction (Col 8, lines 55-65; “coil 30 wound around the outer circumferential face of sleeve 13.  In col 10, lines 40-60, Otsuki discloses about the winding direction of the coil). 

Regarding Claims 5, Otsuki discloses wherein the driving assembly (Fig 1 – drive mechanism 5) further comprises a plurality of magnetic elements (Fig 1 – magnets 17), and the like magnetic poles of the magnetic elements face the driving coil (In Col 10, lines 40-60 Otsuki discloses about the polarity of the magnets and their orientation to the coils.). 

Regarding Claims 6, Otsuki discloses wherein the fixed part (Fig 1, 2- yoke 16) comprises a magnetic element (Fig 1 – magnets 17) accommodation (The exploded fig 1b shows the accommodation of the magnets 17 in the yoke 16) and a base plate (Fig 1 – plate portion 11 and 19), the magnetic element accommodation accommodates the magnetic elements (Fig 1b – magnets 17), and the magnetic element accommodation extends in the first direction, and the base plate is adjacent to the magnetic element accommodation (Again the exploded fig 1 discloses that the magnetic elements are adjacent to plates 11(115) and 19). 

Regarding Claims 8, Otsuki discloses wherein the magnetic element (Fig 4 – magnetic circuit is constituted by the yoke 16, magnets 17 and the coil 30) accommodation has a first side, and when the driving coil does not receive an external current, the magnetic element is located on the first side (In Fig 4a and in Col 12, lines 15-30 Otsuki discloses the normal photographing positions when no current is received).

Regarding Claims 9, Otsuki discloses wherein the movable part (Fig 4b – sleeve 13) comprises an elastic element (Fig 1 - The spring members 14x and 14y have been interpreted as the elastic members), and the magnetic element accommodation further comprises a second side opposite the first side, the elastic element is connected to the magnetic element and the first side or the second side (In Fig 4b and in Col 12, lines 30-45 Otsuki discloses that the magnets 17 are interposed between the spring members 14x and 14y which are positioned in the front side and the back side).

Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 is objected as it depends on Claim 16.

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (U.S. Patent Publication Number 2015/0309282 A1) discloses embodiments providing a lens moving apparatus including a housing supporting a driving magnet and having an opening, a bobbin provided at an outer circumference surface thereof with a coil located inside the driving magnet, the bobbin being moved in a first direction parallel to an optical axis 
Cho et al. (U.S. Patent Number 8,970,973 B2) discloses a lens actuating device includes a fixed member, an adjustable member, a driving unit and a movable support unit.  The adjustable member is movably disposed in the fixed member along an optical axis, and has a lens module disposed therein.  The driving unit is disposed between the fixed member and the adjustable member to provide a driving force for the adjustable member.  The movable support unit is disposed at one side of the adjustable member opposite to the driving unit and has a first guiding structure formed on an inner side of the fixed member parallel to the optical axis, a second guiding structure, and a plurality of rolling members.  The rolling members are configured into two rows and are disposed between the first and second guiding structures to fix the seconding guiding structure such that the displacement of the adjustable member is constrained along the optical axis.
Ryu et al. (U.S. Patent Publication Number 2011/0096178 A1) discloses about sensing camera shake and moving a lens toward a direction to correct the camera shake when photographing an object so that the object may be clearly photographed.  A coil and a magnet are included in the invention, and the coil moves in a direction perpendicular to the optical-axis of the lens as a result of magnetic fields generated by the magnet and the coil when electric power is applied to the coil.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698